SUMMARY ORDER

Rafil Dhafir appeals from orders of the United States District Court for the Northern District of New York denying his motions to reopen his detention hearing and for pretrial release. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
This Court reviews the district court’s order of detention or release for clear error. See United States v. LaFontaine, 210 F.3d 125, 130 (2d Cir.2000).
The district court concluded, based on several factual findings, that Dhafir poses *783a risk of flight. The district court also concluded that any type of pretrial monitoring or travel restriction could be circumvented by Dhafir’s financial resources, his proximity to the Canadian border, and his past falsification of his identity and other official documents. We may reverse the district court’s determination only if the record as a whole leaves us with “the definite and firm conviction that a mistake has been committed.” See United States v. Shakur, 817 F.2d 189, 195 (2d Cir.1987) (internal quotation marks and citation omitted). We are satisfied that no such error has been committed here.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.